Citation Nr: 9916623	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for psychoneurosis 
associated with postoperative duodenal ulcer, currently rated 
at 30 percent.

2.  Entitlement to an increased evaluation for pes planus, 
currently rated at 10 percent.

3.  Entitlement to a compensable evaluation for residuals, 
left hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to September 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The Board notes that, in correspondence dated in March 1999, 
the veteran raised numerous claims, including entitlement to 
service connection for arthritis of the hips, lower lumbar 
joint and disc disease with spinal stenosis, arthritis of the 
ankles, and an upper respiratory disability.  As these issues 
have not been prepared for appellate review, the Board refers 
them to the RO for all appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral pes planus is productive of 
marked deformity, characteristic callosities, and pain and 
swelling on use.



CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for pes planus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).

The record shows that the RO granted service connection for 
pes planus in May 1957 and assigned a noncompensable 
evaluation effective from September 1956.  The RO made this 
determination based upon documentation of flat feet in the 
service medical records and a subsequent VA examination which 
described the feet as asymptomatic.  An April 1966 rating 
decision awarded a 10 percent evaluation based upon the 
findings of a recent VA examination.  Subsequent rating 
decisions in June 1983, March 1994, May 1994, and May 1996, 
as well as an April 1984 Board decision, continued and 
confirmed this rating.

VA outpatient records from September 1982 and from July and 
October 1983 indicate that the veteran continued to be 
diagnosed with pes planus and that he used orthopedic aids.  
The veteran was afforded a VA examination in April 1996.  He 
complained that his feet became sore and painful after 
standing for long periods of time.  Upon examination, 
vascular and neurological findings were normal.  Several 
hyperkeratotic lesions were present on the first metatarsal 
and hallux on the right, and a significant hallux valgus 
deformity was present, right greater than left.  On weight 
bearing, there was significant pes planus deformity with 
valgus deformity of the heel.  There was also a significant 
hypomobility of the first ray bilaterally with a forefoot 
varus.  The examiner noted no palpable pain to the arch or 
the foot, and no pain or tenderness during range of motion 
movements.  The examiner diagnosed the veteran with bilateral 
pes planus deformity, but observed that the veteran could 
ambulate without difficulty and stated that there was no 
significant sequelae or loss of function due to the pes 
planus.

The veteran appeared at a hearing before the RO in June 1998.  
The veteran testified that he suffered from pain, swelling, 
and imbalance due to his pes planus.  In addition, he 
periodically had to have calluses trimmed from his feet.  He 
described the pain as occurring mostly in his ankles and 
claimed that any use of his feet caused pain.  He used 
medication for the pain and had gone to the hospital for the 
swelling.  He stated that he sometimes used a wheelchair or 
crutches.

The veteran's bilateral pes planus has been awarded a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1998).  Under the rating schedule, pes 
planus is rated at 10 percent when it is productive of 
moderate impairment with weight-bearing line over or medial 
to great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  An increase to 30 percent 
is warranted for severe flatfootedness with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).

In the present case, the Board finds that the symptomatology 
of the veteran's bilateral pes planus most closely 
approximates the criteria for the 30 percent rating.  The 
most recent VA examination described the veteran's pes planus 
as a significant deformity and made objective findings of 
characteristic callosities.  Although the examiner did not 
elicit pain or tenderness upon palpation, the veteran has 
testified that he experiences pain and swelling with the use 
of his feet.  Based upon the above findings, the Board 
concludes that the record shows the increased severity 
necessary for the next higher evaluation and the veteran's 
claim must be granted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
pes planus has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation of thirty percent for bilateral pes planus is 
granted.


REMAND


I. Psychoneurosis with Associated Duodenal Ulcer

A preliminary review of the record shows that the RO 
initially granted service connection for a duodenal ulcer in 
February 1957 and assigned a 20 percent evaluation effective 
from September 1956.  The RO made this determination based 
upon evidence of multiple hospital admissions during the 
veteran's active service due to a duodenal ulcer and 
gastritis.  In subsequent years, the RO recharacterized the 
veteran's disability due to medical evidence that the 
veteran's psychological disabilities could not be 
disassociated from his ulcer.  At present, the veteran has 
been assigned a 30 percent evaluation, effective from April 
1966, for psychoneurosis associated with duodenal ulcer.

In its February 1999 statement, the veteran's representative 
contended that the veteran should be assigned separate 
disability evaluations for the residuals of his post-
operative duodenal ulcer and for his psychiatric disability.  
The Board observes that the veteran was diagnosed with a 
specific organic disorder in service and that he has provided 
evidence of ongoing treatment, including a subtotal gastric 
resection.  In addition, the veteran has received several 
diagnoses of his psychiatric disability and has manifested 
many symptoms other than somatic complaints.  Therefore, the 
Board believes that the RO should consider the assignment of 
a separate rating for each of the veteran's disabilities, as 
the veteran may be entitled to separate ratings for the 
distinct manifestations of his psychiatric and 
gastrointestinal disabilities.  See Evans v. Brown, 9 
Vet.App. 273, 281 (1996).

II. Left Hand Injury

A preliminary review of the record shows that the RO 
initially granted service connection for a left hand injury 
in December 1959 and assigned a noncompensable evaluation 
effective from September 1956.  The RO made this 
determination based upon a service medical record which 
disclosed that the veteran fell and injured his left hand in 
September 1954.  He complained of pain and swelling in the 
area of the second and third metacarpal; however, x-ray 
findings were negative and he was given a sling to wear.  The 
service medical records contain no further information 
regarding treatment of the left hand.

At a VA examination in April 1996, the veteran related a 
history of falling and injuring his left hand while on active 
duty.  However, he also reported that he subsequently 
underwent three surgeries of the left hand.  The examiner 
noted multiple well-healed linear surgical scars involving 
the medial and lateral aspects of the third and fourth 
fingers and metacarpal-phalangeal areas.  He also observed 
evidence of osteoarthritis of the left hand and the x-ray 
report disclosed mild degenerative changes.  A diagnosis of 
post-traumatic osteoarthritis, status post soft tissue 
injury, and status post surgical repair and pin placement was 
rendered.

VA outpatient records indicate that the veteran was assessed 
with acute joint arthritis in 1982.  Records from 1997 and 
1998 show that the veteran continued to receive treatment for 
multiple joint rheumatoid arthritis, including arthritis of 
both hands and wrists.

The current record does not permit the Board to determine 
which of the veteran's left hand symptomatology is due to the 
in-service injury and which is due to the subsequent 
rheumatoid arthritis.  In particular, the VA examiner 
diagnosed the veteran with posttraumatic arthritis while 
outpatient records show that the veteran has been diagnosed 
with multiple joint arthritis.  Moreover, the veteran has 
stated that he underwent three surgeries due to the in-
service injury.  The Board finds that the records pertaining 
to those surgeries would be helpful for the resolution of 
this issue on appeal.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:


1.  After securing authorization from the 
veteran, the RO should obtain and 
associate with the claims file any 
and all medical records, not previously 
acquired, pertaining to the treatment of 
the veteran.  In particular, the RO 
should obtain any records pertaining to 
surgery performed on the veteran's left 
hand.

2.  Thereafter, the RO should schedule 
the veteran for comprehensive psychiatric 
and gastrointestinal examinations.  Since 
it is important "that each disability be 
viewed in relation to its history," 
38 C.F.R. § 4.1 (1998), the examiners 
must be provided with the veteran's 
claims file.  The examiners are requested 
to review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiners should be accomplished.  
All clinical findings and subjective 
complaints should be reported in detail.  
The examiners are requested to offer 
opinions as to the nature and extent of 
the veteran's current disabilities.  In 
so doing, the examiners should attempt to 
identify which symptomatology is 
attributable to the veteran's post-
operative duodenal ulcer and which to his 
psychiatric disability.  If the examiners 
are unable to do so, they should so 
state.  The examiners should also comment 
upon the relationship of the disabilities 
to one another.  All opinions must be 
supported by a written rationale and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
orthopedic examination.  Since it is 
important "that each disability be 
viewed in relation to its history," 
38 C.F.R. § 4.1 (1998), the examiner must 
be provided with the veteran's claims 
file.  The examiner is requested to 
review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to the nature and extent of 
the veteran's current disability.  In so 
doing, the examiner should attempt to 
identify if any present symptomatology of 
the veteran's left hand, including 
arthritis, is due to the in-service 
injury.  If the examiner is unable to do 
so, then the examiner should so state.  
All opinions must be supported by a 
written rationale and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

4.  When the development requested has 
been completed, the veteran's claims 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of these issues, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  The remand portion of 
this decision is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

 

